UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 333-175509 West End Indiana Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 36-4713616 (State or other jurisdiction of in Company or organization) (I.R.S. Employer Identification Number) 34 South 7th Street, Richmond, Indiana (Address of Principal Executive Offices) Zip Code (765) 962-9587 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES xNO o 1,401,008 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of May 10, 2012. West End Indiana Bancshares, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statement of Operations 2 Condensed Consolidated Statement of Comprehensive Income (Loss) 3 Condensed Consolidated Statement of Cash Flows 4 Condensed Statement of Changes in Stockholders Equity 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 Part II. Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signature Page 35 Part I. – Financial Information Item 1.Financial Statements West End Indiana Bancshares, Inc. Condensed Consolidated Balance Sheet Assets (Unaudited) March 31, December 31, Cash and due from banks $ $ Interest-bearing demand deposits Cash and cash equivalents Investment securities available for sale Loans held for sale Loans, net of allowance for loan losses of $1,923,649 and $1,904,180 Premises and equipment Federal Home Loan Bank stock Interest receivable Bank-owned life insurance Foreclosed real estate held for sale Other assets Total assets $ $ Liabilities and Equity Liabilities Deposits $ $ Federal Home Loan Bank advances Interest payable Stock conversion proceeds in escrow - Other liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity Common stock, $.01 par value per share: Issued and outstanding – 1,401,008 - Additional paid in capital - Retained earnings Unearned employee stock ownership plan (ESOP) ) - Accumulated other comprehensive income Total stockholder’s equity Total liabilities and stockholder’s equity $ $ The accompanying notes are an integral part of these financial statements. 1 West End Indiana Bancshares, Inc. Condensed Consolidated Statement of Operations (Unaudited) Three Months Ended March 31, Interest and Dividend Income Loans receivable, including fees $ $ Investment securities Other Total interest income Interest Expense Deposits Federal Home Loan Bank advances Total interest expense Net Interest Income Provision for loan losses Net Interest After Provision for Loan Losses Other Income Service charges on deposit accounts Loan servicing income, net Debit card income Gain on sale of loans Net realized gains on sales of available-for-sale securities - Gain on cash surrender value of life insurance Loss on sale of other assets ) ) Other income Total other income Other Expense Salaries and employee benefits Net occupancy Data processing fees Professional fees Advertising ATM charges Postage and courier FDIC insurance premiums Donation to establish the West End Bank Charitable Foundation - Other expenses Total other expenses Income (Loss) Before Income Tax ) Income tax (benefit) expense ) Net Income (Loss) $ ) $ Earnings (Loss)Per Share Basic ) N/A Diluted ) N/A The accompanying notes are an integral part of these financial statements. 2 West End Indiana Bancshares, Inc. Condensed Consolidated Statement of Comprehensive Income (Loss) (Unaudited) Three Months Ended March 31, (In Thousands) Net income (loss) $ ) $ Other comprehensive income (loss), net of tax Unrealized gains (losses) on securities available for sale Unrealized holding gains (losses) arising during the period, net of tax(benefit) expense of $34,717 and $(42,179) ) Less:Reclassification adjustment for gains included in net income, net of tax expense of $425 — ) Comprehensive income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 3 West End Indiana Bancshares, Inc. Condensed Consolidated Statement of Cash Flows Three Months Ended March 31, (Unaudited) Operating Activities Net income (loss) $ ) $ Items not requiring (providing) cash Provision for loan losses Depreciation and amortization Investment securities amortization, net Investment securities gains ) — Loan originated for sale in the secondary market ) — Proceeds from loan sales in the secondary market — Gain on loans sold ) ) Contribution of common stock to West End Bank Charitable Foundation — Net change in Interest receivable Interest payable Cash surrender value of life insurance ) ) Prepaid FDIC insurance Other adjustments ) Net cash provided by operating activities Investing Activities Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale Proceeds from sales of securities available for sale — Proceeds from sale of loans — Net change in loans ) Purchase of premises and equipment ) ) Proceeds from sale of foreclosed real estate Other investing activities ) Net cash used in investing activities ) ) Financing Activities Net change in demand deposits, money market, NOW and savings accounts Net change in certificates of deposit ) ) Repayment of FHLB advances — ) Proceeds from FHLB advances — Net proceeds from stock conversion — Net cash provided by financing activities Net Change in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Year Cash and Cash Equivalents, End of Year $ $ Additional Cash Flows Information Interest paid $ $ Income taxes paid Real estate acquired in settlement of loans The accompanying notes are an integral part of these financial statements. 4 West End Indiana Bancshares, Inc. Condensed Statement of Changes in Stockholders’ Equity For the Three Months Ended March 31, 2012 (Unaudited) Accumulated Common Stock Additional Unearned Other Total Shares Paid-In Retained ESOP Comprehensive Stockholders’ Outstanding Amount Capital Earnings Shares Income Equity Balances at December 31, 2011 — $
